Action to recover a sum of money alleged to be due as license fees for the exhibition of two photoplays, entitled “ Little Colonel ”• and “ Bright Eyes,” exhibited by defendants in their theatres. After counsel opened to the jury, defendants moved to dismiss the complaint and the motion was granted. Judgment dismissing the complaint affirmed, with costs. No opinion. Present— *721Martin, P. J., MeAvoy, Townley, Untermyer and Cohn, JJ.; Cohn, J., dissents and votes to reverse and grant a new trial.